Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-24, drawn to a composition comprising a therapeutic moiety operably linked to an ALCAM-binding moiety; a cell comprising said composition.
Group II, claims 25-29, drawn to method of providing a therapeutic moiety to an individual.
Group III, claims 30-37, drawn to a composition comprising a therapeutic moiety operably linked to an adhesion molecule binding moiety.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions are drawn to multiple methods and multiple products, therefore as per 37 CFR § 1.475(a)-(d), applications containing claims drawn to more than one categories of invention (as defined 
37 CFR § 1.475 Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage.

(a)     An international and a national stage application shall relate to one invention only
or to a group of inventions so linked as to form a single general inventive concept
(“requirement of unity of invention”). Where a group of inventions is claimed in an
application, the requirement of unity of invention shall be fulfilled only when there is
a technical relationship among those inventions involving one or more of the same
or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each
of the claimed inventions, considered as a whole, makes over the prior art.

(b)     An international or a national stage application containing claims to different
categories of invention will be considered to have unity of invention if the claims
are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said
product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out
the said process; or
(5)     A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the
said process.

(c)     If an application contains claims to more or less than one of the combinations of
categories of invention set forth in paragraph (b) of this section, unity of invention
might not be present.

(d)     If multiple products, processes of manufacture or uses are claimed, the first
invention of the category first mentioned in the claims of the application and the
first recited invention of each of the other categories related thereto will be
considered as the main invention in the claims, see PCT Article 17(3)(a) and §
1.476(c).

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or 
	The special technical feature is drawn to a composition comprising a therapeutic moiety operably linked to an adhesion molecule binding moiety. Greineder et al. (PLoS ONE 2013; 8(11): e80110) teach “a new fusion protein, which targets TM to ICAM-1, and show that this endothelial determinant... allows partnering of recombinant TM with endogenous EPCR” (page 2, col.1). This special technical feature lacks novelty in the art.  Accordingly, any subsequent patentably distinct invention lacks unity with the third group, see 37 CFR § 1.476 (d).
	Therefore there is no special technical feature, as required for co-examination and restriction is required because there is no unity of invention or inventive step.  A single group must be elected.

Multiple Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633